Citation Nr: 1432624	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-28 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right ankle disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from October 1996 to March 1997.

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

The evidence does not establish a right ankle disability at any time during the course of the Veteran's appeal.


CONCLUSION OF LAW

Criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  

In July 2008, the Veteran filed a claim seeking service connection for a right ankle disability.  She indicated that she twisted her right ankle on January 29, 1997.  Service treatment records confirm that on that date, the Veteran presented for treatment with complaints leg pain from knee to foot after slipping on ice the day before.  She stated that she had twisted her right knee and ankle.  However, the medical officer indicated that there was no dysfunction or deformity and the Veteran demonstrated full range of motion.  She was diagnosed with a contusion only.  No right ankle disability was diagnosed and indeed, no additional right ankle complaints are of record during the remainder of the Veteran's military service, although she did subsequently seek treatment for her left ankle.

In a September 2009 notice of disagreement, the Veteran indicated that she felt she had a right ankle disability as the result of her knee disabilities, but again she did not actually identify any right ankle disability, or suggest that she had been diagnosed with one.

Following service, there is no record of the Veteran voicing any right ankle complaints for a number of years, and the record is absent for any right ankle disability actually being diagnosed.  In March 2009, the Veteran was evaluated by Dr. Dickason, but while he identified a number of lower extremity problems, no right ankle problems were specifically documented.  It was noted only that she had "easy twisting" in her ankle joint.

In March 2011, the Veteran testified at a DRO hearing.  She indicated that if she walked a lot, her ankles and knees would swell up and give out on her.  However, she acknowledged having full range of motion in her right ankle.  In her November 2012 substantive appeal, the Veteran wrote that she had recurring right ankle problems including pain and swelling that were present during service time.  She indicated that the symptoms had been treated with pain medication, but had not been bad enough to require medical attention.  She indicated that her right ankle would hurt and swell on days when she stood or walked a lot.

Of note while the Veteran frequently refers to symptoms as having occurred "in service," the vast majority of the Veteran's service was in the active reserves.  While VA is grateful for the Veteran's service to her country, the fact remains that she was only on active duty or active duty for training from October 1996 to March 1997.  The remainder of her service was in the active reserves.  This is distinction is highly relevant.  

With regard to reserve service, the term "active military, naval or air service" is defined as (1) active duty or a period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (2) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. § 101(24).  As such, while the Veteran has asserted that she experienced ankle pain during inactive duty for training, she did not actually reported experiencing any right ankle injury during a time on inactive duty for training.  The mere presence of symptoms during a period of inactive duty for training is not sufficient to establish service connection, absent the showing of an actual injury during that time.  As such, even if the Veteran were to show that she currently has a right ankle disability, it would be difficult to connect such a disability to her military service, as the majority of her time in service would have been on inactive time or at most on inactive duty for training.

Putting the type of service aside for the moment, the fact remains that a right ankle disability has not actually been diagnosed.  The Veteran has complained of periodic pain and swelling in her right ankle, and she is considered competent to report symptoms she can observe.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   However, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Rather, VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.  Here, the Veteran has not actually been diagnosed with a right ankle disability and x-rays of the right ankle were normal in 2011.  As such, the Board finds that evidence of a present right ankle disability has not been presented; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the Veteran's claim of entitlement to service connection for a right ankle disability is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in August 2008.  Additionally, neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private treatment records have been obtained, and the Veteran has not alleged receiving any VA treatment for her right ankle, even acknowledging that it had not been of such severity as to require medical professional attention.  Additionally, the Veteran testified at a DRO hearing was offered the opportunity to testify at a hearing before the Board, but she declined.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, she had a right ankle disability.  X-rays of the ankle in 2011 were normal, and the Veteran even testified that she had full range of motion in the right ankle.  The Veteran also received considerable private treatment, but again did not mention any right ankle problems.  As such, the Veteran's assertion that she has a right ankle disability alone is insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 


ORDER

Service connection for a right ankle disability is denied.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


